Citation Nr: 0012944	
Decision Date: 05/12/00    Archive Date: 05/22/00

DOCKET NO.  93-21 530	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
status post liver transplant, cirrhosis of the liver, a 
residual of hepatitis "C." 

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the lumbosacral spine and degenerative 
arthritis of the thoracic spine.  

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right distal fibula.  

4.  Whether a fracture of the nose and a fracture of the left 
ankle, sustained by the veteran in a February 12, 1986, motor 
vehicle accident were incurred in the line of duty.   



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1965 to January 1969 and from November 1963 to June 
1990.  

2.	On April 26, 2000, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals 
(Board) received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant's 
April 2000 signed withdrawal is unqualified in stating that 
all issues on appeal are involved.  The appellant's statement 
determines the extent of the withdrawal.  Id.  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




		
M. Sabulsky
	Member, Board of Veterans' Appeals


 


